DETAILED ACTION
1.	This is a Non-Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 14/929246 on August 11, 2020.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.



Response to Arguments
3.	Applicant’s arguments have been considered and were not persuasive. 

	On Pg. 10-11 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues “ In fact, as acknowledged by the Examiner, Burrows expressly states that "the word and location entries ... are stored in fixed size blocks." Id. at   144. Amended independent claim 1 recites, "wherein the storage size characterizes the compact term and is not identical for all different compact terms." As Burrows is directed to an index in which word and location entries are stored in fixed size blocks, and in a sequential order 

Examiner replies that Burrows does teach this limitation.  In response to receiving the query, wherein the storage size characterizes the compact term and is not identical for all different compact term (Par. 0081 Burrows discloses each page is broken down into words. Par. 0100 Burrows discloses a user can location information based upon the page size. Par. 0340 Burrows discloses in response to the search request, mapping the result words onto the compressed data structure based a weight. The weight is the occurrence of a word within a page.  The words on the page are seen as the compact term. The occurrence size of different words is seen as the storage size. Different words would naturally produce different occurrences and therefore not identical for all compact term.  Par. 0144 and Fig. 9 (910) Burrows discloses blocks of compressed data of all different fixed sizes, therefore the words are stored in different size blocks. Burrow also teaches “In response to receiving the query, wherein the storage size characterizes the compact term and is not identical for all different compact term” (Par. 0081 Burrows discloses each page is broken down into words. Par. 0100 Burrows discloses a user can location information based upon the page size. Par. 0340 Burrows discloses in response to the search request, mapping the result words onto the compressed data structure based a weight. The weight is the occurrence of a word within a page.  The words on the page are seen as the compact term. The occurrence size of 




Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable by Sowell et al. U.S. Patent Application Publication No. 2014/0181141 (herein as ‘Sowell’) and further in view of Pouzin U.S. Patent No. 8,078,454 (herein as ‘Pouzin’) and further in view of Burrows U.S. Patent Application Publication No. 2002/0049753 (herein as ‘Burrows’).

As to claim 1 Sowell teaches comprising: 
receiving a raw data record (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file);
identifying at least one domain (Par. 194 Sowell discloses identifying an IP address associated with the service.  The domain is seen as the IP address);
Sowell does not teach but Pouzin teaches tokenizing the raw data record to yield a plurality of term associated with the at least one domain (Fig. 2, Pouzin disclosing step 210 generating a plurality of terms used in a text string, i.e. parsing or tokenizing a sentence into a plurality of terms);
hashing each of the plurality of terms to yield a plurality of term hashes (Fig. 2, Pouzin disclosing step 220 calculating a plurality of hash values from the generated terms);
determining an occurrence count for each of the plurality of term hashes (Fig. 2, Pouzin disclosing step 240 maintaining occurrence count values corresponding to the hash buckets of the terms and see Fig. 3-4);
comparing the occurrence count for each of the plurality of term hashes to a first threshold; (col. 3, line 65 through col. 4, line 4, Pouzin disclosing hash buckets may be created where an occurrence count is maintained, and the hash buckets may be sorted by occurrence count and a few top buckets may be kept, i.e. the few top buckets being kept coincides to a comparison to a first threshold and see col. 6, lines 1-10); 
appending each of the plurality of term hashes to a dictionary map in association with a corresponding term of the plurality of terms when the occurrence count is greater than the first threshold (Fig. 3, Pouzin disclosing the terms are appended to the hash bucket, i.e. dictionary map, and the hash bucket only maintains the top few buckets, i.e. only keeping terms and hashes which exceed the first threshold and see col. 6, lines 1-10);
comparing the occurrence count for each of the plurality of term hashes to a second threshold (col. 6, lines 33-39, Pouzin disclosing the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. comparing the occurrence count to a second threshold);
appending each of the plurality of term hashes to a count map in association with the occurrence count when the occurrence count is greater than the second threshold (col. 6, lines 33-39, Pouzin disclosing the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. only the most frequent terms are in the dictionary, or count map);
sorting the plurality of term hashes based on the occurrence count for each of the plurality of term hashes to yield a term array, wherein each of the plurality of term hashes in the term array has an associated index value (col. 7, lines 40-48, Pouzin disclosing the dictionary may include a ranking function configured for compression  where the dictionary terms may be ranked based upon a plurality of indexes respectively corresponding to the dictionary terms, i.e. the term hashes are associated with an index, or index value);
and appending each of the plurality of term hashes to a compact term map in association with the associated index value (col. 7, lines 40-48, Pouzin disclosing the dictionary terms can be configured for compression, i.e. compact term map, and that the dictionary terms correspond to a plurality of indexes).
Sowell and Pouzin are analogous art because they are in the same field of endeavor, processing text. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the access of semi-structured data of Sowell to include the compressed data of Pouzin, to reduce the consumption of resources such as memory or bandwidth. The suggestion/motivation to combine is that it would be obvious to try in in order to alleviate resources required to compress and decompress the data (Col. 1 Lines 35-40 Pouzin).
Sowell teaches receiving a query comprising input search text (Par. 0125 Sowell discloses the user querying a field);
Identifying at least one query domain associated with the query (Par. 0128 Sowell disclose the data associated with queried schema is (website). The website is seen as the query domain);
Tokenizing the input search text to yield at least one search term (Par. 0057 Sowell discloses parsing objects and structures for each query. The object fields are seen as the search term);
Pouzin in combination with Sowell does not teach but Burrows teaches determining a storage size of a compact term associated with the at least one search term (Par. 0143 Burrows discloses mapping the words onto the physical media.  Par. 0144 Burrows discloses the words stored on the physical media can be fixed sizes. The compressed entries are seen as the compact terms. The words which are associated with compressed entries are seen as search terms. The fixed size of the storage location of the word is seen as the storage size of a compact term);
In response to receiving the query, wherein the storage size characterizes the compact term and is not identical for all different compact term (Par. 0081 Burrows discloses each page is broken down into words. Par. 0100 Burrows discloses a user can location information based upon the page size. Par. 0340 Burrows discloses in response to the search request, mapping the result words onto the compressed data structure based a weight. The weight is the occurrence of a word within a page.  The words on the page are seen as the compact term. The occurrence size of different words is seen as the storage size. Different words would naturally produce different occurrences and therefore not identical for all compact term.  Par. 0144 and Fig. 9 (910) Burrows discloses blocks of compressed data of all different fixed sizes, therefore the words are stored in different size blocks).
identifying a matching region of the compact term map based on the storage size of the compact term, (Par. 0143 Burrows discloses mapping the words onto the compressed data structure. The words are stored sequentially from lowest valued word to highest valued word.  The matching region is seen as lowest valued word and highest valued word);
wherein the matching region corresponds to the storage size of the compact term (Par. 0144 Burrows discloses the words stored on the physical media can be fixed sizes);
performing at least one binary search on the matching region of the compact term map matching a storage size of a compact term associated with the at least one search term (Par. 0150 Burrows discloses performing a binary search on the data structures that contain the mapped word in the fixed sized blocks. The fixed sized blocks are the storage size. The compressed data structure is the compact term. The summary data structure stores the word that is associated with the compressed data structure);
And identifying at least one matching comment based on the at least one binary search (Par. 0061 Burrows disclose identifying summary information associated with the data structures. The summary information includes a summary of the pages located. The summary information is seen as a matching comment).
Sowell and Burrows are analogous art because they are in the same field of endeavor, processing text. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the access of semi-structured data of Sowell to include the compressed data structure of Burrows, to reduce storage. The suggestion/motivation to combine is that it would be obvious to try in in order to allow data to be partitioned into multiple list to improve the performance of the search engine (Par. 0356 Burrows).


As to claim 2 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
In addition Sowell teaches wherein the raw data record is converted to a binary format (Par. 0209 Sowell discloses compressing the data into binary format).

As to claim 3 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
In addition Sowell teaches further comprising: providing the compact term map to at least one storage node in a distributed storage network, the at least one storage node being associated with the at least one domain (Par. 0209 Sowell discloses sending the compressed data to the storage device).

As to claim 4 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
In addition Sowell teaches further comprising: 
receiving a query comprising input search text (Par. 0209 Sowell discloses sending a query request).
identifying at least one query domain associated with the query (Par. 0209 Sowell discloses sending the request to the storage service for a response);
tokenizing the input search text to yield at least one search term (Fig. 2, disclosing step 210 generating a plurality of terms used in a text string, i.e. parsing or tokenizing a sentence into a plurality of terms. Col. 4 Lines 25-30 Pouzin discloses identifying terms within a text string);
hashing the at least one search term to yield at least one search term hash (Col. 4 Lines 39-44 Pouzin discloses the generated terms are hashed, the hash values are seen as the search term hash. Col. 4 Lines 60-65 Pouzin discloses the hash values are stored in a hash table);
extracting at least one term array index from the compact term map based on the at least one search term hash (Col. 5 Lines 31-35 Pozuin discloses hash buckets are created that stores hash values.  The hash bucket are seen as the one term array index);
Burrows teaches and performing at least one binary search on a region of sorted term array indices matching a storage size of the at least one term array index (Par. 0150 Burrows discloses performing a binary search on the data structures that contain the mapped word in the fixed sized blocks. The fixed sized blocks are the storage size. The compressed data structure is the compact term. The summary data structure stores the word that is associated with the compressed data structure);
and identifying at least one matching comment based on a match between the at least one term array index and a corresponding index of the sorted term array indices (Par. 0061 Burrows disclose identifying summary information associated with the data structures. The summary information includes a summary of the pages located. The summary information is seen as a matching comment).

As to claim 5 Sowell teaches a system, comprising: 
a processor (Par. 0238 Sowell discloses a processor);
a memory disposed in communication with the processor storing instructions causing the processor to (Par. 0238 Sowell discloses a memory);: 
receive a raw data record (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file);
identify at least one domain (Par. 194 Sowell discloses identifying an IP address associated with the service.  The domain is seen as the IP address);
Sowell does not teach but Pouzin teaches tokenize the raw data record to yield a plurality of terms (Fig. 2, Pouzin disclosing step 210 generating a plurality of terms used in a text string, i.e. parsing or tokenizing a sentence into a plurality of terms);
hash each of the plurality of terms to yield a plurality of term hashes (Col. 4 Lines 39-44 Pouzin discloses the generated terms are hashed, the hash values are seen as the search term hash. Col. 4 Lines 60-65 Pouzin discloses the hash values are stored in a hash table);
determine an occurrence count for each of the plurality of term hashes (Fig. 2, Pouzin disclosing step 240 maintaining occurrence count values corresponding to the hash buckets of the terms and see Fig. 3-4); 
compare the occurrence count for each of the plurality of term hashes to a first threshold (col. 3, line 65 through col. 4, line 4, Pouzin discloses hash buckets may be created where an occurrence count is maintained, and the hash buckets may be sorted by occurrence count and a few top buckets may be kept, i.e. the few top buckets being kept coincides to a comparison to a first threshold and see col. 6, lines 1-10); 
 append each of the plurality of term hashes to a dictionary map in association with a corresponding term of the plurality of terms when the occurrence count is greater than the first threshold (Fig. 3, Pouzin discloses the terms are appended to the hash bucket, i.e. dictionary map, and the hash bucket only maintains the top few buckets, i.e. only keeping terms and hashes which exceed the first threshold and see col. 6, lines 1-10);
compare the occurrence count for each of the plurality of term hashes to a second threshold (col. 6, lines 33-39, Pouzin discloses the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. comparing the occurrence count to a second threshold);
append each of the plurality of term hashes to a count map in association with the occurrence count when the occurrence count is greater than the second threshold (col. 6, lines 33-39, Pouzin discloses the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. only the most frequent terms are in the dictionary, or count map);
sort the plurality of term hashes based on the occurrence count for each of the plurality of term hashes to yield a term array, wherein each of the plurality of term hashes in the term array has an associated index value (col. 7, lines 40-48, Pouzin discloses the dictionary may include a ranking function configured for compression  where the dictionary terms may be ranked based upon a plurality of indexes respectively corresponding to the dictionary terms, i.e. the term hashes are associated with an index, or index value);
and append each of the plurality of term hashes to a compact term map in association with the associated index value (col. 7, lines 40-48, Pouzin discloses the dictionary terms can be configured for compression, i.e. compact term map, and that the dictionary terms correspond to a plurality of indexes).
Sowell and Pouzin are analogous art because they are in the same field of endeavor, processing text. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the access of semi-structured data of Sowell to include the compressed data of Pouzin, to reduce the consumption of resources such as memory or bandwidth. The suggestion/motivation to combine is that it would be obvious to try in in order to alleviate resources required to compress and decompress the data (Col. 1 Lines 35-40 Pouzin).
Sowell teaches receive a query comprising input search text (Par. 0125 Sowell discloses the user querying a field);
Identify at least one query domain associated with the query (Par. 0128 Sowell disclose the data associated with queried schema is ww.noudata.com);l
Tokenize the input search text to yield at least one search term (Par. 0057 Sowell discloses parsing objects and structure one every query);
Pouzin in combination with Sowell does not teach but Burrows teaches determine a storage size of a compact term associated with the at least one search term (Par. 0143 Burrows discloses mapping the words onto the physical media.  Par. 0144 Burrows discloses the words stored on the physical media can be fixed sizes. The compressed entries are seen as the compact terms. The words which are associated with compressed entries are seen as search terms. The fixed size of the storage location of the word is seen as the storage size of a compact term);
In response to receiving the query, wherein the storage size characterizes the compact term and is not identical for all different compact term (Par. 0081 Burrows discloses each page is broken down into words. Par. 0100 Burrows discloses a user can location information based upon the page size. Par. 0340 Burrows discloses in response to the search request, mapping the result words onto the compressed data structure based a weight. The weight is the occurrence of a word within a page.  The words on the page are seen as the compact term. The occurrence size of different words is seen as the storage size. Different words would naturally produce different occurrences and therefore not identical for all compact term.  Par. 0144 and Fig. 9 (910) Burrows discloses blocks of compressed data of all different sizes, therefore the words are stored in different size blocks);
identify a matching region of the compact term map based on the storage size of the compact term, (Par. 0143 Burrows discloses mapping the words onto the compressed data structure. The words are stored sequentially from lowest valued word to highest valued word.  The matching region is seen as lowest valued word and highest valued word);
wherein the matching region corresponds to the storage size of the compact term (Par. 0144 Burrows discloses the words stored on the physical media can be fixed sizes);
Sowell and Burrows are analogous art because they are in the same field of endeavor, processing text. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the access of semi-structured data of Sowell to include the compressed data structure of Burrows, to reduce storage. The suggestion/motivation to combine is that it would be obvious to try in in order to allow data to be partitioned into multiple list to improve the performance of the search engine (Par. 0356 Burrows).
perform at least one binary search on the matching region of the compact term (Par. 0150 Burrows discloses performing a binary search on the data structures that contain the mapped word in the fixed sized blocks. The fixed sized blocks are the storage size. The compressed data structure is the compact term. The summary data structure stores the word that is associated with the compressed data structure);
And identify at least one matching comment based on the at least one binary search (Par. 0061 Burrows disclose identifying summary information associated with the data structures. The summary information includes a summary of the pages located. The summary information is seen as a matching comment).


As to claim 6 Sowell teaches a processor-accessible non-transitory medium storing processor-issuable instructions, comprising: 
receive a raw data record (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file);
identify at least one domain (Par. 194 Sowell discloses identifying an IP address associated with the service.  The domain is seen as the IP address);
Sowell does not teach but Pouzin teaches tokenize the raw data record to yield a plurality of terms (Fig. 2, Pouzin disclosing step 210 generating a plurality of terms used in a text string, i.e. parsing or tokenizing a sentence into a plurality of terms);
hash each of the plurality of terms to yield a plurality of term hashes (Fig. 2, Pouzin discloses step 220 calculating a plurality of hash values from the generated terms);
determine an occurrence count for each of the plurality of term hashes (Fig. 2, Pouzin disclosing step 240 maintaining occurrence count values corresponding to the hash buckets of the terms and see Fig. 3-4);
compare the occurrence count for each of the plurality of term hashes to a first threshold (col. 3, line 65 through col. 4, line 4, Pouzin discloses hash buckets may be created where an occurrence count is maintained, and the hash buckets may be sorted by occurrence count and a few top buckets may be kept, i.e. the few top buckets being kept coincides to a comparison to a first threshold and see col. 6, lines 1-10); 
append each of the plurality of term hashes to a dictionary map in association with a corresponding term of the plurality of terms when the occurrence count is greater than the first threshold (Fig. 3, Pouzin discloses the terms are appended to the hash bucket, i.e. dictionary map, and the hash bucket only maintains the top few buckets, i.e. only keeping terms and hashes which exceed the first threshold and see col. 6, lines 1-10);
compare the occurrence count for each of the plurality of term hashes to a second threshold (col. 6, lines 33-39, Pouzin discloses the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. comparing the occurrence count to a second threshold);
append each of the plurality of term hashes to a count map in association with the occurrence count when the occurrence count is greater than the second threshold (col. 6, lines 33-39, Pouzin discloses the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. only the most frequent terms are in the dictionary, or count map);
sort the plurality of term hashes based on the occurrence count for each of the plurality of term hashes to yield a term array, wherein each of the plurality of term hashes in the term array has an associated index value (col. 7, lines 40-48, Pouzin discloses the dictionary may include a ranking function configured for compression  where the dictionary terms may be ranked based upon a plurality of indexes respectively corresponding to the dictionary terms, i.e. the term hashes are associated with an index, or index value);
and append each of the plurality of term hashes to a compact term map in association with the associated index value (col. 7, lines 40-48, Pouzin discloses the dictionary terms can be configured for compression, i.e. compact term map, and that the dictionary terms correspond to a plurality of indexes).
Sowell and Pouzin are analogous art because they are in the same field of endeavor, processing text. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the access of semi-structured data of Sowell to include the compressed data of Pouzin, to reduce the consumption of resources such as memory or bandwidth. The suggestion/motivation to combine is that it would be obvious to try in in order to alleviate resources required to compress and decompress the data (Col. 1 Lines 35-40 Pouzin).
Sowell teaches receive a query comprising input search text (Par. 0125 Sowell discloses the user querying a field);
Identify at least one query domain associated with the query (Par. 0128 Sowell disclose the data associated with queried schema is ww.noudata.com);l
Tokenize the input search text to yield at least one search term (Par. 0057 Sowell discloses parsing objects and structure one every query);
Pouzin in combination with Sowell does not teach but Burrows teaches determine a storage size of a compact term associated with the at least one search term (Par. 0143 Burrows discloses mapping the words onto the physical media.  Par. 0144 Burrows discloses the words stored on the physical media can be fixed sizes. The compressed entries are seen as the compact terms. The words which are associated with compressed entries are seen as search terms. The fixed size of the storage location of the word is seen as the storage size of a compact term);
In response to receiving the query, wherein the storage size characterizes the compact term and is not identical for all different compact term (Par. 0081 Burrows discloses each page is broken down into words. Par. 0100 Burrows discloses a user can location information based upon the page size. Par. 0340 Burrows discloses in response to the search request, mapping the result words onto the compressed data structure based a weight. The weight is the occurrence of a word within a page.  The words on the page are seen as the compact term. The occurrence size of different words is seen as the storage size. Different words would naturally produce different occurrences and therefore not identical for all compact term.  Par. 0144 and Fig. 9 (910) Burrows discloses blocks of compressed data of all different sizes, therefore the words are stored in different size blocks);
identify a matching region of the compact term map based on the storage size of the compact term, (Par. 0143 Burrows discloses mapping the words onto the compressed data structure. The words are stored sequentially from lowest valued word to highest valued word.  The matching region is seen as lowest valued word and highest valued word);
wherein the matching region corresponds to the storage size of the compact term (Par. 0144 Burrows discloses the words stored on the physical media can be fixed sizes);
Perform at least one binary search on the matching region of the compact term (Par. 0150 Burrows discloses performing a binary search on the data structures that contain the mapped word in the fixed sized blocks. The fixed sized blocks are the storage size. The compressed data structure is the compact term. The summary data structure stores the word that is associated with the compressed data structure);
And identify at least one matching comment based on the at least one binary search (Par. 0061 Burrows disclose identifying summary information associated with the data structures. The summary information includes a summary of the pages located. The summary information is seen as a matching comment).
Sowell and Burrows are analogous art because they are in the same field of endeavor, processing text. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the access of semi-structured data of Sowell to include the compressed data structure of Burrows, to reduce storage. The suggestion/motivation to combine is that it would be obvious to try in in order to allow data to be partitioned into multiple list to improve the performance of the search engine (Par. 0356 Burrows).


As to claim 7 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
In addition Pouzin further comprising: 
collecting the count map with at least one other count map (Col. 4 Lines 55-60 Pouzin discloses two different terms getting the same hash value. Col. 5 Lines 40-45 Pouzin discloses hash buckets. The hash buckets are seen as the count maps);  
determining whether a same hash occurs in both the count map and the at least one other count map (Fig. 3 Col. 5 Lines 50-55 Pouzin discloses the text string 105 contains duplicate terms that are associated with same hash values. The buckets contains the counts values of the terms that are assigned an occurrence value. The text string with associated a hash value is seen as the count map.  The buckets with the occurrence value of the hash value is seen as the other count map);
and when the same hash occurs more than once, summing hash counts associated with the same hash to yield a summed hash count   (Fig. 3 Col. 5 Lines 50-55 Pouzin discloses the occurrence count of 2 is assigned to a term);
comparing the summed hash count with the second threshold, and appending the same hash in association with the summed hash count to a master count map when the summed hash count is greater than the second threshold (Col. 6 Lines 30-33 Pouzin discloses the frequency count of the values are compared to a frequency count value to determine whether to add or discard the term).

As to claim 8 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
In addition Sowell teaches wherein the domain comprises an industry vertical (Par. 0234 Sowell discloses storying the data on the business network known as Amazon Web Services. Amazon Web Services is seen as industry vertical).

As to claim 10 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
In addition Pouzin teaches wherein the first and second threshold are equal (col. 6, lines 30-35, Pouzin discloses the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. comparing the occurrence count to a second threshold. Col. 6 Lines 5-11 Pouzin discloses the terms from the hash buckets are seen as the first threshold count. The terms matching the dictionary are seen as the second threshold count. The terms that are stored in the dictionary are seen as the terms that contains the first and second threshold are equal).

As to claim 11 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
In addition Pouzin teaches wherein the first threshold is less than the second threshold(col. 6, lines 30-35, Pouzin discloses the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. comparing the occurrence count to a second threshold. Col. 6 Lines 5-11 Pouzin discloses the terms from the hash buckets are seen as the first threshold count. The terms matching the dictionary are seen as the second threshold count. The thresholds can be set to any value. Setting the threshold to different values is seen as the first threshold is less than the second threshold).

As to claim 12 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 7.
In addition Pouzin teaches further comprising: appending the same hash in association with an associated term to a master dictionary map (col. 6, lines 33-39, Pouzin discloses the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. only the most frequent terms are in the dictionary, or count map).

As to claim 13 Sowell in combination with Pouzin and Burrows n teaches each and every limitation of claim 1.
In addition Sowell teaches further comprising: 
receiving a query comprising input search text (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file);
identifying at least one query domain associated with the query (Par. 194 Sowell discloses identifying an IP address associated with the service.  The domain is seen as the IP address);
tokenizing the input search text to yield a plurality of search terms, determining a least common term of the plurality of search terms (Fig. 2, Pouzin discloses step 210 generating a plurality of terms used in a text string, i.e. parsing or tokenizing a sentence into a plurality of terms);
hashing the least common term to yield a least common term hash (Fig. 2, Pouzin discloses step 220 calculating a plurality of hash values from the generated terms);
extracting at least one term array index from the compact term map based on the least common term hash (Col. 5 Lines 31-35 Pozuin discloses hash buckets are created that stores hash values.  The hash bucket are seen as the one term array index);
and performing at least one binary search on a region of sorted term array indices matching a storage size of the at least one term array index (Par. 0150 Burrows discloses performing a binary search on the data structures that contain the mapped word in the fixed sized blocks. The fixed sized blocks are the storage size. The compressed data structure is the compact term. The summary data structure stores the word that is associated with the compressed data structure);
and identifying a match between the at least one term array index and a corresponding index of the sorted term array indices (Col. 5 Lines 31-35 Pozuin discloses hash buckets are created that stores hash values.  The hash bucket are seen as the one term array index); 
wherein the at least one search term is the lest common term and wherein identifying the at least one matching comment is further based on a comparison of adjacent terms in the input search text and the at least one binary search (Par. 0061 Burrows disclose identifying summary information associated with the data structures. The summary information includes a summary of the pages located. The summary information is seen as a matching comment).

As to claim 14 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 13.
In addition Pouzin teaches determining a least common term of the plurality of search terms further comprises: identifying a highest compact term value for the plurality of search terms (Col. 6 Lines 6-10 Pouzin discloses the terms hash bucket threshold is set to a predefined value. The predefined value is seen as the highest compact term value).

As to claim 15 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
In addition Pouzin teaches wherein the compact term map is stored in a plurality of storage nodes of a distributed storage network (Col. 8 Lines 19-21 Pouzin discloses the data can be stored on multiple storage devices).

As to claim 16 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 15.
In addition Pouzin teaches wherein communication between a master node and the plurality of storage nodes is effected using Akka Cluster network (Col. 8 Lines 19-21 Pouzin discloses the data can be stored on multiple storage devices. Storing the data combined into one storage is seen as Akka Cluster network).

As to claim 17 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 5.
In addition Pouzin teaches wherein at least one of the plurality of storage nodes builds a facet index for at least part of the compact term map (Col. 7 Lines 41-46 Pouzin discloses the indices associated with a count value. The index associated with the count value is seen as the facet index).

As to claim 18 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 18.
In addition Sowell teaches wherein the facet index is a tree map (Par. 0073 Sowell discloses the objects can be viewed as a tree with fields as nodes and leaves as values).

As to claim 19 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
In addition Pouzin teaches wherein the raw data record is configured as a JSON record (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file).


6.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable by Sowell et al. U.S. Patent Application Publication No. 2014/0181141 (herein as ‘Sowell’) in combination with Pouzin U.S. Patent No. 8,078,454 (herein as ‘Pouzin’), Burrows U.S. Patent Application Publication No. 2002/0049753 (herein as ‘Burrows’) and further in view of Mosko et al. U.S. Patent Application Publication No. 2015/0256461 (herein as ‘Mosko’).

As to claim 9 Sowell in combination with Pouzin and Burrows teaches each and every limitation of claim 1.
Sowell in combination with Pouzin does not teach but Mosko teaches wherein hashing is performed with the SipHash 2-4 algorithm (Par. 0011 Mosko discloses performing hash using a SipHash.  SipHash is seen as SipHash 24);
A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to make the data stream processing more efficient (Col. 1 Lines 35-40 Mosko).
Sowell and Mosko are analogous art because they are in the same field of endeavor, processing text. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the access of semi-structured data of Sowell to include the compressed data of Mosko, to reduce the consumption of resources over the same data stream to process packets. The suggestion/motivation to combine is that it would be obvious to try in in order to alleviate resources required to compress and decompress the data (Col. 1 Lines 35-40 Pouzin).




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./ March 25, 2021
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159